TAFT, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
By the common law of Michigan, municipal corporations are not liable for injuries to a traveler caused by the defective condition of the streets within their borders. Detroit v. Osborne, 135 U. S. 492, 10 Sup. Ct. 1012; Detroit v. Blackeby, 21 Mich. 84; Detroit v. Putnam, 45 Mich. 263, 7 N. W. 815; Church v. City of Detroit, 64 Mich. 571, 31 N. W. 447. The right of the plaintiff below to recover for her injuries against the village or city rested wholly upon the act of 1887, and a good declaration ought to have set out the conditions precedent to a recovery mentioned in the statute. The declaration in the state court was bad for not averring that the street or sidewalk upon which the accident occurred was open for public travel. The declaration in the court below, contained such an averment. The question presented, therefore, is whether a judgment rendered against a plaintiff on demurrer to his declaration, because it does not aver a fact essential to a recovery, estops the plaintiff from recovering- on the same cause of action in a second suit, wherein the declaration, in stating the cause of action, does aver the essential fact previously omitted. We are clearly of the opinion that the first judgment is no bar to a recovery in a second suit.
A demurrer to a declaration is an admission by the defendant that the facts stated in the declaration are true, and a submission to the court of the question whether, on those facts, the plaintiff is entitled to recover. If the demurrer is sustained, the decision of the court is one of law,- namely, that, on the facts stated in the declaration, the plaintiff is not entitled to recover, and, if judgment goes upon the demurrer, the only issue which has been finally determined between the parties is this one of law. Such a judgment only estops the plaintiff from raising, in a second suit, the same question of law in the prosecution of the same cause of action, It does not prevent him from prosecuting, a second time, the same cause ■ of action, provided' he can and does allege, in his *697declaration, additional facts, so that its legal sufficiency to sustain a recovery does not depend on the question of law upon which the demurrer in the first case turned. A leading case establishing this principle is Gould v. Railroad Co., 91 U. S. 526, 533. Upon page 533, Mr. Justice Clifford, delivering the opinion of the court, said:
“From these suggestions and authorities, two propositions may be deduced, each of which has more or less application to certain views of the case before the court: (1) That a judgment rendered upon demurrer to the declaration, or to a material pleading, setting forth the facts, is equally conclusive of the matters confessed by the demurrer as a verdict finding the same facts would be, since the matters in controversy are established in the former case, as well as in the latter, by matter of record; and the rule is that facts thus established can never after be contested between the same parties, or those in privity with them. (2) That if judgment is rendered for the defendant on demurrer to the declaration, or to a material pleading in chief, the plaintiff can never after maintain against the same defendant, or his privies, any similar or concurrent action for the same cause upon the same grounds as were disclosed in the first declaration, for the reason that the judgment upon such a demurrer determines the merits of the cause, and a final judgment deciding the right must put an end to the dispute, else the litigation would bo endless. Rex v. Kingston, 20 State Tr. 588: Hitchin v. Campbell, 2 W. Bl. 831: Clearwater v. Meredith, 1 Wall. 43; Gould. Pl. § 42; Ricardo v. Garcias, 12 Clark & F. 400. Support to those propositions is found everywhere; but it is equally well settled that if the plaintiff fails on demurrer, in his first action, from the omission of an essential allegation in his declaration, which is fully supplied in the second suit, the judgment In the first suit is no bar to the second, although the respective actions are instituted to enforce the same right; for the reason that the merits of the cause, as disclosed in the second declaration, were not heard and decided in the first action. Aurora City v. West, 7 Wall. 90; Gilman v. Rives, 10 Pet. 298; Richardson v. Boston, 24 How. 188.”
In Gilman v. Rives, 10 Pet. 297, 302, it was held that “a judgment that a declaration is bad in substance can never be pleaded in bar to a good declaration for the same cause of action.” See, also, Terry v. Hammond, 47 Cal. 32; Gerrish v. Pratt, 6 Minn. 61 (Gil. 14); Wilbur v. Gilmore, 21 Pick. 250; Carmony v. Hoober, 5 Pa. st. 307; Rodman v. Railway Co., 59 Mich. 398, 26 N. W. 651; Stevens v. Dunbar, 1 Blackf. 55, 56; Birch v. Funk, 2 Metc. (Ky.) 544; Railway Co. v. Brown, 23 Fla. 104, 1 South. 512; Moore v. Dunn, 41 Ohio St. 62; Freem. Judgm. § 267; Herm. Estop. § 273.
The case of Goodrich v. Chicago, 5 Wall. 566, is much relied upon by counsel for the plaintiff in error, but it is entirely consistent with the cases above cited, and does not aid him. The case was a libel in admiralty against the city of Chicago by the owner of a steam vessel which liad been sunk by a collision with certain obstructions in the harbor of the city. The answer of the city set up, in bar of recovery on the libel, a former adjudication in a state court in Illinois, in which the libelant, as complainant in a common-law action against the city, had filed a declaration setting out the same facts as those averred in the libel. In the state court, the city had demurred to the declaration on the ground that, under the statute relied upon, the city owed no duty to the plaintiff. The demurrer was sustained, and judgment was given on demurrer for the city. The supreme court of Illinois affirmed *698this judgment. 20 Ill. 445. The supreme court of the United States held that the plea of the former adjudication was a good bar to recovery, because the facts stated in the libel raised exactly the same point of law which had been decided against the libelant when complainant in the state court, and this concluded him upon that point of law, with respect to that cause of action. If the libelant in the admiralty case had set forth, in his libel, additional facts which made the question of its legal sufficiency a different question from that presented to the state court on demurrer to the declaration, the result would necessarily have been different.
The case of Alley v. Nott, 111 U. S. 472, 4 Sup. Ct. 495, has no application whatever to the point here under discussion. The question in that case was whether a hearing on a general demurrer to a complaint, under the Code of New York, was a "trial” of the cause, within section 3 of the act of March 3, 1875, providing that plaintiffs and defendants entitled to remove any suit from a state court to the circuit court of the United States could do so by filing a petition for such removal “before or at the term at which said cause could be first tried and before the trial thereof;” and it was held that such a hearing was a trial, because it would finally dispose of the case stated in the complaint on its merits, unless leave to amend or plead over was granted. But there was nothing in that case which called upon the court to decide that a judgment upon such a demurrer would estop the bringing of a second suit on the same cause of action when additional facts were averred, raising a different question of law. The case did not present the question of former adjudication, and is not an authority in respect to it. It only involved a construction of the removal statute of 1875, and the meaning of the word “trial.”
There is a second assignment of error made by the plaintiff in error, in that the court below held that the pendency of the suit in the state court was not a bar to the suit in the federal court. The assignment of error cannot be sustained, for two reasons: First, because the pendency of the former suit is to be availed of as a defense by plea in abatement; and, second, because, even as a plea in abatement, the pendency of the same action in the state court is not a good plea in a federal court, though it has concurrent territorial jurisdiction with the state court. Gordon v. Gilfoil, 99 U. S. 168.
The judgment of the court below is affirmed, with costs.